DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-19 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the detent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The term “detent” is used to refer to a “first detent” and a “second detent” in claim 1.  The use of “detent” alone created confusion as to which of the first and second detent is being referenced.  For the purpose of examination, the “detent” of claim 5 is the “second detent”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US Patent No. 5,989,220) in view of Dysarz (US Patent No. 5,129,884).

Claim 1:
	Shaw teaches an intravenous catheter (10, abstract) comprising: a cannula assembly (12) comprising a cannula (22) and a cannula hub (24); a needle (60); a sleeve (14) defining an internal cavity (54) with an opening (40) at a front end of the sleeve (figure 1); a needle support (18) attached to the needle (60) at a rear portion of the needle (figure 1), the needle support slidably mounted within the internal cavity of the sleeve for movement of the needle from an extended position (figures 1-3) to a retracted position (figure 4), the needle support comprising a first detent (110, figures 5-9); a retractor (16) that applies a force to the needle support biasing the needle support toward the retracted position (figures 6-9); and an activation hub (96, 100, 114) connected to the front end of the sleeve, the activation hub comprising an automatically actuated release (100) that engages the first detent (110) of the needle support to secure the needle support against the biasing force of the retractor (figures 5-9).
	Shaw does not explicitly teach a second detent, wherein the activation hub further comprises a manually actuated release that engages the second detent of the needle support to secure the needle support against the biasing force of the retractor.
Dysarz teaches an intravenous catheter (1, abstract) comprising: a cannula assembly comprising a cannula (9) and a cannula hub (10); a needle (5); a sleeve (2) defining an internal cavity with an opening at a front end (end near cannula hub 10) of the sleeve (figures 1-4); a needle support (6) attached to the needle at a rear portion of the needle (figures 1-4), the needle support slidably mounted within the internal cavity of the sleeve for movement of the needle from an extended position (figures 1 and 2) to a retracted position (figures 3 and 4), the needle support comprising a first detent (12); a retractor (7) that applies a force to the needle support biasing the needle support toward the retracted position (figures 1-4); and an activation hub (portion of sleeve proximal to the cannula including hole 18 for screw 3) connected to the front end of the sleeve (figure 1), the activation hub comprising a manually actuated release (3, 18, 23) that engages the first detent (12) of the needle support to secure the needle support against the biasing force of the retractor (figures 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have added a manually actuated release engaging a detent of the needle support, as taught by Dysarz, to the automatically actuated release intravenous catheter of Shaw since a combination of both an automatically actuated release and a manually actuated release provides additional security to the automatically actuated release to prevent unintended early actuation of the release mechanism thereby preventing unintentional retractions of the needle during transport, manipulation or handling of instruments by assisting staff, or during the insertion of the cannula, any which would render the intravenous catheter inoperable and require replacement and/or a repeated incision to the patient.
Claim 2:
	Dysarz teaches that the manually actuated release comprises a button (23) that is pressed by a user to activate the release.
Claim 3:
	Dysarz teaches that the button comprises a cutout (threads), and the cutout of the button engages the first detent.
Claim 4:
	Dysarz teaches that the first detent comprises a circumferential groove (threads).
Claim 5:
	Shaw teaches that the second detent comprises a slot (110).
Claim 6:
	Shaw teaches that the automatically actuated release comprises a resilient arm (96), and the resilient arm engages (100) the second detent (c. 7, l. 41-55).
Claim 7:
	Shaw teaches that the automatically actuated release is activated upon withdrawal of the actuation hub from the cannula hub (c. 7, l. 41-55).
Claim 8:
	Shaw teaches that the second detent comprises a lip (edges of 110) formed on a surface of the needle support.
Claim 9:
	See claims 2-8 above.
Claim 10:
	Shaw teaches that the cannula hub surrounds the activation hub at least in part and limits movement of the resilient arm when the activation hub is inserted into the cannula hub (figures 6 and 7).
Claim 11:
	Shaw, as modified by Dysarz, teaches that movement of the needle from an extended position to a retracted position requires that the button is pressed by a user to activate the manually actuated release (Dysarz, see claim 1 above) and that activation hub is withdrawn from the cannula hub to activate the automatically actuated release (Shaw, see claim 1 above).
Claim 12:
	Shaw teaches an intravenous catheter (10, abstract) comprising: a cannula assembly (12) comprising a cannula (22) and a cannula hub (24); a needle (60); a sleeve (14) defining an internal cavity (54) with an opening (40) at a front end of the sleeve (figure 1); a needle support (18) attached to the needle (60) at a rear portion of the needle (figure 1), the needle support slidably mounted within the internal cavity of the sleeve for movement of the needle from an extended position (figures 1-3) to a retracted position (figure 4), the needle support comprising a first detent (110, figures 5-9); a retractor (16) that applies a force to the needle support biasing the needle support toward the retracted position (figures 6-9); and an activation hub (96, 100, 114) connected to the front end of the sleeve, wherein the activation hub comprises the first release (100) engaging the needle support first detent (110) (figures 5-9).
	Shaw does not explicitly teach a second detent, wherein the activation hub further comprises a second release simultaneously engaging the needle support at a second detent.
Dysarz teaches an intravenous catheter (1, abstract) comprising: a cannula assembly comprising a cannula (9) and a cannula hub (10); a needle (5); a sleeve (2) defining an internal cavity with an opening at a front end (end near cannula hub 10) of the sleeve (figures 1-4); a needle support (6) attached to the needle at a rear portion of the needle (figures 1-4), the needle support slidably mounted within the internal cavity of the sleeve for movement of the needle from an extended position (figures 1 and 2) to a retracted position (figures 3 and 4), the needle support comprising a first detent (12); a retractor (7) that applies a force to the needle support biasing the needle support toward the retracted position (figures 1-4); and an activation hub (portion of sleeve proximal to the cannula including hole 18 for screw 3) connected to the front end of the sleeve (figure 1), wherein the activation hub comprises the first release (3, 18, 23) engaging the needle support first detent (12) (figures 1-4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have added a manually actuated release engaging a detent of the needle support, as taught by Dysarz, to the automatically actuated release intravenous catheter of Shaw since a combination of both an automatically actuated release and a manually actuated release provides additional security to the automatically actuated release to prevent unintended early actuation of the release mechanism thereby preventing unintentional retractions of the needle during transport, manipulation or handling of instruments by assisting staff, or during the insertion of the cannula, any which would render the intravenous catheter inoperable and require replacement and/or a repeated incision to the patient.
Claim 13:
	Dysarz teaches that the activation hub first release comprises a manually actuated release (by pressing 23).
Claim 14:
	Dysarz teaches that the manually actuated release comprises a button (23) that is pushed to activate the manually actuated release.
Claim 15:
	Shaw teaches that the activation hub second release comprises an automatically actuated release (c. 7, l. 41-55).
Claim 16:
	Shaw teaches that the cannula hub at least partially surrounds the activation hub, and the activation hub is withdrawn from the cannula to activate the automatically actuated release (figures 6-9).
Claim 17:
	Shaw, as modified by Dysarz, teaches that the first release and the second release must both be activated for movement of the needle from an extended position to a retracted position since, as discussed in claim 12 above, a combination of both an automatically actuated release and a manually actuated release provides additional security to the automatically actuated release to prevent unintended early actuation of the release mechanism thereby preventing unintentional retractions of the needle during transport, manipulation or handling of instruments by assisting staff, or during the insertion of the cannula, any which would render the intravenous catheter inoperable and require replacement and/or a repeated incision to the patient.
Claim 18:
	See claims 1 and 11 above.
Claim 19:
	See claim 2 above.
Claim 20:
	See claim 16 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726